889 So. 2d 141 (2004)
Danilo GARRIDO, Appellant,
v.
VICTORIA FIRE & CASUALTY CO., Appellee.
No. 3D04-888.
District Court of Appeal of Florida, Third District.
December 1, 2004.
Lidsky, Vaccaro Montes, and Carlos Lidsky, Hileah, and Leonardo Bueno, for appellant.
Carlton Fields, P.A., and Daniel C. Brown, and Christine R. Dean, Tallahassee, for appellee.
Before GREEN, FLETCHER, and RAMIREZ, JJ.
PER CURIAM.
Based upon our decision in Padilla v. Liberty Mut. Ins. Co., 870 So. 2d 827 (Fla. 3d DCA 2003), rev. granted by Malu v. Sec. Nat'l Ins. Co., 870 So. 2d 822 (Fla.2004), the final summary judgment is affirmed. As done in Padilla, we certify conflict with Hunter v. Allstate Ins. Co., 498 So. 2d 514 (Fla. 5th DCA 1986).